                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RAYMOND MCKAY,                               Case No. 19-cv-04289-MMC
                                  8                   Plaintiff,
                                                                                      ORDER GRANTING DEFENDANT'S
                                  9             v.                                    MOTION TO COMPEL ARBITRATION;
                                                                                      STAYING ACTION
                                  10     DOORDASH, INC.,
                                                                                      Re: Dkt. No. 26
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is defendant DoorDash, Inc.’s Motion to Compel Arbitration,

                                  14   filed August 12, 2019. The motion has been fully briefed. The matter came on regularly

                                  15   for hearing on October 25, 2019. Joshua Lipshutz of Gibson, Dunn & Crutcher LLP

                                  16   appeared on behalf of defendant. Ashley Keller and Sean Duddy of Keller Lenkner LLC

                                  17   appeared on behalf of plaintiff. The Court having considered the parties’ respective

                                  18   submissions and the arguments of counsel at the hearing, the Motion to Compel

                                  19   Arbitration is, for the reasons stated on the record at the hearing, hereby GRANTED, and

                                  20   the above-titled action is STAYED pending arbitration.

                                  21         IT IS SO ORDERED.

                                  22

                                  23   Dated: October 25, 2019
                                                                                                MAXINE M. CHESNEY
                                  24                                                            United States District Judge
                                  25

                                  26
                                  27

                                  28
